       Case 4:82-cv-00866-DPM Document 5696-1 Filed 09/14/20 Page 1 of 5


                     JNPSD Exhibit List
Bates #                Document Title

JNPSD003-6            8.32J - Classified Personnel Teacher Training
JNPSD 4317-4318       3.6.1J Tuition Reimbursement for Licensed Educators
JNPSD007              Test Fee Reimbursement Instructions
JNPSD 4330            Tuition Reimbursement Form
JNPSD008-14           ADE Arkansas Licensure
JNPSD001              JNPSD Support Staff Teacher Interest Meeting
JNPSD 4302-4305       2019 Minority Teacher Recruitment Report
JNPSD 4306-4311       Grow Your Own Teacher Interest Meetings
JNPSD 4420            Teacher Cadet Program
JNPSD 4327-4326       JNPSD Student Information Brochure
                      JNP Response to Interrogatories and RFP

                      16-17 Student Handbook
                      17-18 Student Handbook
                      18-19 Student Handbook
                      19-20 Student Handbook
                      20-21 Student Handbook
                      JNPSD Response to Discipline Interrogatories and
JNPSD 50-51           Bayou Meto Staff Discipline Reports
JNPSD 52-55           Dupree Staff Discipline Report
JNPSD 71-74           Lester Staff Discipline Report
JNPSD 75-77           Pinewood Staff Discipline Report
JNPSD 78-82           Taylor Staff Discipline Report
JNPSD 63-70           JMS Staff Discipline Report
JNPSD 56-62           JHS Staff Discipline Report
JNPSD 83-93           Discipline Error Reports
JNPSD 260-335         Bayou Meto Campus Discipline Reports
JNPSD 337-414         Dupree Campus Discipline Reports
JNPSD 552-611         Lester Campus Discipline Reports
JNPSD 694-769         Taylor Campus Discipline Reports
JNPSD 477-551         JMS Campus Discipline Reports
JNPSD 416-476         JHS Campus Discipline Reports
JNPSD 787-792         10/8/18 Email: Equitable Campus Discipline Reports
JNPSD 793-796         10/22/2018 Email: Equitable Campus Discipline
JNPSD 797-802         2/26/19 Email: Discipline Disparity Report, Equitable
JNPSD 803-810         3/27/19 Email: Discipline Disparity Report, Equitable
JNPSD 811-817         10/9/19 Email: Equitable Discipline Report, Disparity
JNPSD 818-823         4/9/19 Email: Discipline Disparity Report, Equitable
JNPSD 824-904         Bayou Meto At Risk Reports
JNPSD 905-967         Dupree At Risk Reports
JNPSD 1272-1367       Lester At Risk Reports
JNPSD 1368-1439       Pinewood At Risk Reports
JNPSD 1440-1541       Taylor At Risk Reports
                                                                       Ex. A
        Case 4:82-cv-00866-DPM Document 5696-1 Filed 09/14/20 Page 2 of 5


JNPSD 1129-1271           JMS At Risk Reports
JNPSD 968-1128            JHS At Risk Reports
JNPSD 1543-1545           2/6/19 Demographic Action Disparity Reports
JNPSD 1546-1550           2/21/19 Demographic Action Disparity Reports
JNPSD 1551-1556           3/8/19 Demographic Action Disparity Reports
JNPSD 1557-1561           4/4/19 Demographic Action Disparity Reports
JNPSD 1676-1684           4/11/2019 Bayou Meto District Leadershp
JNPSD 1685-1715           4/11/2019 Bayou Meto District Leadershp
JNPSD 1957-1958           Handbook Implementation Report
JNPSD 1863-1865           ENVoY Consultants and Training
JNPSD 3109-3113           ENVoY Classroom Management Document
JNPSD 3114                ENVoY Year 2 Description
JNPSD 3134-3138           JHS 2019 ENVoY Scan Results
JNPSD 3102-3103           Second Step Inititive Description
JNPSD 1959-1990           JNPSD RTI Handbook
JNPSD 2995                Lester 8/30/18 RTI Meeting Agenda and Minutes
JNPSD 3009-3010           Lester 11/18/19 RTI Data
JNPSD 3056-3057           Taylor RTI Behavior Data
JNPSD 3099-3101           Taylor Mentoring Log
JNPSD 3893-3928           Taylor School-Wide Discipline Plan
JNPSD 2863-2865           JMS 2/7/18 RTI Meeting Agenda and Minutes
JNPSD 2882                JMS 17-18 Tier 2 Intervention List
JNPSD 2990-2991           JMS 1/31/19 Students with 2 or more conflict
JNPSD 2324                JHS RTI Spreadsheet
JNPSD 2326                JHS RTI 17-18 tracking spreadsheet
JNPSD 2700                JHS PBIS Daily Tracking Form
JNPSD 2723, 2726, 2727,   10/30/19 RTI Meeting Samples
JNPSD 2750                JHS RTI Tier III Behavior Intervention
JNPSD 2758-2759           JHS RTI meeting minutes spreadsheet
JNPSD 2798                JHS 19-20List of Scholars and Mentors
JNPSD 2800                JHS 19-20 At Risk Report p1
JNPSD 2811-2812           JHS Titan Mentoring Agreement
JNPSD 2814                PILOT Ground Rules
JNPSD 2818-2820           JHS Behavior Management Plan 19-20
JNPSD 3969-3979           19-20 Titan Learning Center Referral Packet
JNPSD 3980-3991           1920 HUB Associate Referral Packet
JNPSD 3992-4009           ALE Secondary Student Procedure Manual
JNPSD 4150-4159           Lester TESS Intensive Growth Plan
JNPSD 4220-4229           Fall 2016 Discipline Report Summary
JNPSD 4286-4298           Spring 2017 Discipline Report Summary
JNPSD 4230-4248           Fall 2017 Discipline Report Summary
JNPSD 4181-4199           17-18 Discipline Report Summary
JNPSD 4249-4266           Fall 2018 Discipline Report Summary
JNPSD 4200-4219           18-19 Discipline Report Summary
JNPSD 4267-4285           Fall 2019 Discipline Report Summary
                          Jacksonville
                          JNPSD        NorthtoPulaski
                                  Response            School
                                               Academics     District Poverty
                                                          Interrogatories and
                          RFP
        Case 4:82-cv-00866-DPM Document 5696-1 Filed 09/14/20 Page 3 of 5


JNPSD 4470-4488           19-20 Bayou Meto Strategic Plan
JNPSD 4489-4505           19-20 Dupree Strategic Plan
JNPSD 4506-4538           18-19 Dupree Strategic Plan
JNPSD 4539-4550           19-20 Lester Strategic Plan
JNPSD 4551-4561           18-19 Lester Strategic Plan
JNPSD 4562-4571           19-20 Pinewood Strategic Plan
JNPSD 4572-4586           19-20 Taylor Strategic Plan
JNPSD 4441-4451           19-20 JMS Strategic Plan
JNPSD 4452-4459           18-19 JMS Strategic Plan
JNPSD 4460-4469           19-20 JHS Strategic Plan
JNPSD 5465-5469           2018 JNPSD Strategic Plan
JNPSD 4587-4588           17-18 JHS Comprehensive Progress Report
JNPSD 4663-4669           JMS Comprehensive Progress Report
JNPSD 4734-4740           Bayou Meto Comprehensive Progress Report
JNPSD 4768-4770           Dupree Comprehensive Progress Report
JNPSD 4793-4801           Lester Comprehensive Progress Report
JNPSD 4814-4816           Pinewood Comprehensive Progress Report
JNPSD 4828-4831           Taylor Comprehensive Report
JNPSD 1573-1586           Bayou Meto Leadership Team Roster & Agenda
JNPSD 4741-4767           Bayou Meto Leadership Team Meeting Minutes
JNPSD 1587-1608           Dupree Leadership Team Roster & Agenda
JNPSD 4771-4792, 5475-    Dupree Leadership Team Meeting Minutes
JNPSD 1609-1646           Lester Leadership Team Roster & Agenda
JNPSD 4802-4813, 5821-    Lester Leadership Team Meeting Minutes
JNPSD 1647-1665           Pinewood Leadership Team Roster & Agenda
JNPSD 4817-4827, 5923-    Pinewood Leadership Team Meeting Minutes
JNPSD 4832-4900, 5967-    Taylor Leadership Team Meeting Minutes
JNPSD 4670-4733, 5874-    JMS Leadership Team Meeting Minutes
JNPSD 4589-4662, 5488-    JHS Leadership Team Meeting Minutes
JNPSD 5340-5356           JNPSD District Leadership Team Agendas
JNPSD 5357-5464           JNPSD District Leadership Team Minutes
JNPSD 5693-5820           JNPSD Strategic Plan Reports
JNPSD 5117-5125 & 5151-   JNPSD Climate Survey
JNPSD 5126-5150           Taylor Climate Survey
JNPSD 5059-5067           2018 Arnold Drive Teacher Efficacy Survey
JNPSD 4901-4916           Fall 2016 Student Achievement Report Summary
JNPSD 4917-4926           17-18 JNPSD Annual Report
JNPSD 4927-5016           16-17 JNPSD Annual Report
JNPSD 5017-5044           17-18 JNPSD Quarterly Monitoring Report
JNPSD 5281-5282           2017 ACT Aspire District Results
JNPSD 5283-5284           2018 ACT Aspire District Results
JNPSD 5285-5318           2019 ACT Aspire District Results
JNPSD 7789                Solution Tree Resources and Artifacts

JNPSD 6295-6296           2018 AVID District Feedback Form
JNPSD 6301-6305           AVID Training Attended
JNPSD 6297-6300           AVID Planning Documentation
       Case 4:82-cv-00866-DPM Document 5696-1 Filed 09/14/20 Page 4 of 5


JNPSD 6058-6287       Strategies for Success Teacher Guide Grades 6-12
JNPSD 6288-6294       AVID Classroom Observation Form - Sample
JNPSD 8586-8602       AVID Enrollment

JNPSD 7349-7352       Dupree RTI Report
JNPSD 7604-7607       Dupree 19-20 RTI Report
JNPSD 7468            Dupree RTI 19-20 Instructional Materials
JNPSD 7475-7478       NCII Phonological Awareness
JNPSD 7473-7474       JNPSD RTI/PLC/Titan Time Overview
JNPSD 7399-7424       JNPSD RTI 19-20 Presentation
JNPSD 7543            Academic RTI Curriculum, Instructional Materials,
JNPSD 7544-7553       JHS Proposal Credict Recovery Program 18-19SY
JNPSD 7608-7617       Sample RTI Intervention Academic

JNPSD 3007            Lester 1/22/19 Titan Time Principals Meeting
JNPSD 7785-7788       Taylor 19-20 Titan Time
JNPSD 8846-8849       Titan Time Action Plan
JNPSD 8850            JMS Titan Learning Strategies Course Description
JNPSD 7783            JHS Titan Time Math Tutoring
JNPSD 8697-8701       18-19 Zero Hour/Credit Recovery Program

JNPSD 7829-7858       Ford NGL Phase 1 Findings and Recommendations
JNPSD 7797-7820       Ford NGL Freshman Seminar Presenation
JNPSD 7790-7796       JNPSD Freshman Seminar Rubric
JNPSD 7823-7828       Ford NGL Freshman Academy Strand
JNPSD 7821-7822       Ford NGL 1/14/19 Visit Agenda and Details

JNPSD 7859-7877       NWEA MAP Testing Information
JNPSD 7884-7889       NWEA MAP 19-20 Reading Testing K-5
JNPSD 7891-7902       MAP 18-19 Reading & Math Testing K-5
JNPSD 7903-           MAP 18-19 District Summary Report
JNPSD 7914            MAP Dupree Black Math Testing
JNPSD 7918-7919       MAP Dupree White Math Testing
JNPSD 7922-7923       MAP Dupree Black Reading Testing
JNPSD 7929-7930       MAP Dupree White Reading Testing
JNPSD 7933            MAP Dupree Black Language Testing
JNPSD 7937            MAP Dupree White Language Testing
JNPSD 8154-8155       MAP Taylor Black Math Testing
JNPSD 8161-8162       MAP Taylor White Math Testing
JNPSD 8165-8167       MAP Taylor Black Reading Testing
JNPSD 8173-8174       MAP Taylor White Reading Testing
JNPSD 8177            MAP Taylor Black Language Testing
JNPSD 8181            MAP Taylor White Language Testing
JNPSD 8182-8212       10/28/19 Bayou Meto School Improvement
JNPSD 8214-8227       10/28/19 Lester School Improvement Presentation
JNPSD 8229-8243       10/28/19Taylor School Improvement Presenation
       Case 4:82-cv-00866-DPM Document 5696-1 Filed 09/14/20 Page 5 of 5


JNPSD 8245-8256       10/28/19 Pinewood School Improvement Presentation
JNPSD 8258-8270       10/28/19 Dupree School Improvement Presentation
JNPSD 8272-8290       10/28/19 JMS School Improvement Presentation
JNPSD 8292-8304       10/28/19 JHS School Improvement Presentation
                      Intervenors' Response to JNPSD's Interrogatories and
                      Table of JNPSD Poverty Rates and Discipline
                      Tables of Achievement Gaps in Pulaski County
